     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 1 of 22 PageID #:1




 1   BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2   ELAINE A. RYAN (6318750)
 3   CARRIE A. LALIBERTE (To Be Admitted Pro Hac Vice)
     2325 E. Camelback Rd. Suite 300
 4   Phoenix, AZ 85016
     eryan@bffb.com
 5   claliberte@bffb.com
     Telephone: (602) 274-1100
 6
     BONNETT, FAIRBOURN, FRIEDMAN
 7   & BALINT, P.C.
     NADA DJORDJEVIC (6277380)
 8   922 Davis St.
     Evanston, IL 60201
 9   ndjordjevic@bffb.com
     Telephone: (602) 274-1100
10
     Attorneys for Plaintiffs
11   Additional counsel on signature page
12                        UNITED STATES DISTRICT COURT
13                       NORTHERN DISTRICT OF ILLINOIS
14   LORENZO COLUCCI, and
     VIENNA COLUCCI, on behalf of
15   themselves and all others similarly     CLASS ACTION COMPLAINT FOR:
     situated,
16                                              VIOLATIONS OF THE ILLINOIS
                 Plaintiffs,                    CONSUMER          FRAUD            AND
17                                              DECEPTIVE BUSINESS PRACTICES
           v.                                   ACT, 815 Ill. Comp. Stat. 501/1, et seq.
18
     WHOLE FOODS MARKET
19   SERVICES, INC, and WHOLE                JURY TRIAL DEMANDED
     FOODS MARKET PACIFIC
20   NORTHWEST INC.,
21
           Defendants.
22

23

24

25

26

27

28


                                   CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 2 of 22 PageID #:1




 1         Plaintiffs Lorenzo Colucci and Vienna Colucci, on behalf of themselves and
 2   all others similarly situated, through their undersigned attorneys, allege this Class
 3   Action Complaint against Defendants Whole Foods Market Services, Inc., and
 4   Whole Foods Market Pacific Northwest, Inc. (collectively, “Whole Foods”), on
 5   actual knowledge as to their own acts, and on information and belief after due
 6   investigation as to all other allegations, as follows:
 7                               NATURE OF THE ACTION
 8         1.     This is a consumer class action against Whole Foods, a nationwide
 9   grocery chain which has promised consumers for decades that it sells only the
10   highest quality, purest, and most wholesome foods available. To attract health-
11   conscious shoppers, Whole Foods boasts that it maintains “the strictest quality
12   standards in the industry…”1 Whole Foods also asserts that it adheres to
13   “[s]tandards that aren’t standard anywhere else.”2         Its corporate slogan is:
14   “America’s Healthiest grocery Store”.
15         2.     These representations are designed to convince consumers that, if they
16   shop at Whole Foods, they are buying the safest and healthiest products in the
17   nation. But this is far from true as to Whole Foods’ own brand of bottled water,
18   “Starkey Water.” Touted as “Protected, Pure, Unique” and “Untouched by surface
19   contamination”,3 Starkey Water – as Whole Foods has known for years – is heavily
20   contaminated with arsenic, a metalloid chemical and known carcinogen that can lead
21   to reproductive harm, circulatory and nervous system disorders, an increased risk of
22   diabetes and hypertension, stomach pain and nausea, vomiting and diarrhea,
23   numbness, paralysis, blindness, and other health problems.4 Tests dating back to at
24   least 2016 and, as recently as June 2019, consistently show Starkey Water has some
25

26
     1
       https://www.wholefoodsmarket.com/company-info (emphasis added).
     2
       https://www.wholefoodsmarket.com/quality-standards (emphasis added).
     3
27     https://idahopreferred.com/members/starkey-water-co/.
     4
       https://www.medicalnewstoday.com/articles/241860.php; see also
28   https://www.nsf.org/q-and-a-all/q-and-a-all-consumer/consumer-resources.
                                                -1-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 3 of 22 PageID #:1




 1   of the highest arsenic levels of any bottled water presently being marketed in the
 2   United States, with some bottles exceeding the maximum arsenic contamination
 3   levels allowed by federal and state law. In 2016 and 2017, Starkey Water was
 4   recalled due to arsenic contamination, and 2019 testing independently conducted by
 5   both Consumer Reports and the Center for Environmental Health confirmed that
 6   Starkey Water contains shockingly high levels of arsenic contamination.
 7         3.     Plaintiffs are Illinois consumers who, within the Class Period alleged
 8   herein, purchased Starkey Water. In so doing, Plaintiffs relied on Whole Foods’
 9   reputation and long-running multi-media campaign for sourcing and selling safe,
10   wholesome, and healthy products.
11         4.     While Plaintiffs and other Starkey Water purchasers expect Starkey
12   Water to surpass competitors in purity and safety, the truth is that out of 130 bottled
13   water brands tested for arsenic by Consumer Reports, Starkey Water proved to have
14   the highest arsenic content of the brands currently marketed: “The test results show
15   that Whole Foods’ bottled water still has levels of arsenic that approach or exceed
16   the legal federal limit: Three samples tested this month ranged from 9.48 to 9.86
17   ppb [parts per billion] of arsenic; a fourth registered 10.1 ppb, just above the federal
18   limit of 10 ppb. The tested bottles of water were purchased in March [2019] at retail
19   locations.”5 These results were later independently tested and confirmed by the
20   Center for Environmental Health.       By contrast, Chicago tap water contains no
21   measurable arsenic. And, over 120 competing bottled water brands contain no
22   discernable arsenic, or very low levels.
23         5.     This is hardly what Whole Foods shoppers bargained for. Plaintiffs
24   and other purchasers of Starkey Water paid a hefty premium – especially as
25   compared to tap water – because they were and still are led to believe Starkey Water
26
     5
27     “Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports
     Says.”,    https://www.consumerreports.org/water-quality/arsenic-in-some-bottled-
28   water-brands-at-unsafe-levels/.
                                                -2-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 4 of 22 PageID #:1




 1   is the healthiest and least contaminated bottled water.        But instead, they are
 2   unwittingly buying the most arsenic-laden bottled water product currently on the
 3   market. This matters to consumers and materially affects their decision whether to
 4   purchase Starkey Water. If consumers, including Plaintiffs, knew Starkey Water
 5   contained arsenic in much higher amounts than other commercially available
 6   brands, they would not have purchased it, and certainly would not have paid a
 7   premium for it.
 8          6.     Whole Foods works hard to impress upon consumers that Starkey
 9   Water is of the highest purity, starting with bottling it in glass or BPA-free PET
10   plastic.    http://www.starkeywater.com/the-water.     Should consumers have any
11   doubts, the Starkey Water “Product description” Whole Foods provides consumers
12   reinforces its purity:
13          Starkey Spring Water is a protected single-source water with a balance
            of naturally occurring minerals and gently alkaline pH. It comes from a
14          geothermal source that rises up from the earth over 2 miles deep in the
            foothills of Council, Idaho. Carbon dating of this water places it at
15          between 11,000 and 16,000 years old, making it some of the purest
            and most pristine water available in the U.S. Gushing forth from the
16          earth at an impressive 132 degrees, our water is minimally processed,
            only passing through ultra violet light to keep it clean and pure. Starkey
17          Spring Water is Deep Down Good.
18   https://www.amazon.com/Starkey-Spring-Water-Glass-1000/dp/B078ZM67ZR
19   (emphasis added). Whole Foods reassures buyers that: “Starkey Spring Water rises
20   up through the earth from more than two miles deep where it’s been pure filtered
21   for more than 11,000 years.”6 Its back label likewise asserts that: “its purity has
22   been protected for 11,000 years.” Exhibit A, typical Starkey Water label (emphasis
23   added). And Whole Foods reassures consumers that it tests every production run of
24   Starkey Water7, and that “the fine reflective crystals” they may see when they hold
25   “some of our glass bottles up to the light” are small amounts of the “beneficial
26
     6
27    http://www.starkeywater.com/the-water (emphasis added).
     7
      https://www.foxbusiness.com/features/bottled-water-sold-at-whole-foods-target-
28   found-with-high-levels-of-arsenic-study-says.
                                               -3-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 5 of 22 PageID #:1




 1   minerals” silica/silicon.8 On a typical Starkey Water label, other than “pure” water,
 2   the only additional contents identified are what Whole Foods characterizes as “small
 3   amounts of beneficial minerals including Silica, Bicarbonate, Sodium and Sulfate.”
 4   No mention is made of arsenic:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21           (Front Label)                              (Back Label)

22           7.    The label fails to identify arsenic in its contents disclosure, and

23   consumers seeking to learn more would find a reference to the product’s “purity.”

24   As the FDA has noted in discouraging the use of the term “pure”, “pure may be

25   confused with the term ‘purified’ and consumers may be misled into believing that

26   bottled water labeled as ‘pure’ has been treated to substantially decrease the total

27
     8
28       http://www.starkeywater.com/frequently-asked-questions.
                                              -4-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 6 of 22 PageID #:1




 1   dissolved solids content.” 60 FR 57076, 57099. If, as it claims, Whole Foods tests
 2   every production run of Starkey Water, then it has known that the product has been
 3   universally contaminated with arsenic, with some bottles containing the industry’s
 4   highest levels of arsenic for many years. As early as 2016, the FDA found that
 5   Starkey Water contained arsenic exceeding federal limits, leading to a recall.
 6   Absent a recall, consumers cannot discern the presence of arsenic, as arsenic is not
 7   visible and cannot be tasted or smelled.9
 8           8.    Despite knowing that Starkey Water contains a troubling amount of
 9   arsenic, Whole Foods has defiantly refused either to correct its marketing message,
10   or change its production methods to ensure that Starkey Water does not contain any
11   arsenic – let alone the highest arsenic levels of any bottled water brand.
12           9.    Plaintiffs and all members of the Classes have been injured by Whole
13   Foods’ acts. Claims are asserted herein under the Illinois Consumer Fraud and
14   Deceptive Practices Act (“ICFA”), 815 ILCS 505/2 et seq. In addition to damages
15   (including punitive damages), and other compensatory relief, Plaintiffs seek
16   appropriate injunctive relief against Whole Foods to halt its false and misleading
17   “purity” representations and require corrective disclosures regarding Starkey
18   Waters’ arsenic content.
19                              JURISDICTION AND VENUE
20           10.   This Court has jurisdiction over the subject matter of this action
21   pursuant to 28 U.S.C. § 1332(d), enacted pursuant to the Class Action Fairness Act
22   (“CAFA”). Plaintiffs have alleged a Multi-State and, alternatively, an Illinois Class
23   and, as such, the citizenship of at least one Class member is different from that of
24   the Defendants, none of which are citizens of Illinois.
25           11.   Defendant Whole Foods Market Services, Inc. (“WFM Services”) is a
26   Delaware corporation based in Austin, Texas. WFM Services controls decisions
27

28   9
         https://www.nytimes.com/2019/06/24/health/bottled-water-arsenic.html.
                                                 -5-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 7 of 22 PageID #:1




 1   relating to the nation-wide design, development, advertising, and marketing of
 2   Whole Foods private label lines of products. WFM Services designs, develops,
 3   advertises, and markets Whole Foods private label products to be sold in Illinois.
 4   WFM Services accomplishes the national design, development, advertising, and
 5   marketing of its private label lines of products. WFM Services owns and operates
 6   Whole Foods’ website, which is used to market and consummate online sales of its
 7   products to consumers in Illinois and throughout the nation.                 See, e.g.,
 8   https://www.wholefoodsmarket.com/privacy-policy (last visited Aug. 22, 2019), and
 9   https://www.wholefoodsmarket.com/terms-use (last visited Aug. 22, 2019). It is a
10   citizen of Delaware and/or Texas.
11         12.     Defendant Whole Foods Market Pacific Northwest, Inc. is a Delaware
12   corporation, doing business in the State of Illinois. It is a citizen of Delaware and/or
13   Washington.
14         13.     The amount in controversy exceeds the sum of $5,000,000.             The
15   minimal diversity required under the CAFA is satisfied.
16         14.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because
17   Plaintiffs and many Class members are citizens of this District. Moreover, Whole
18   Foods regularly transacts and continues to transact business in this District.
19         15.     This Court has in personam jurisdiction over the Defendants because,
20   inter alia, each Defendant: (a) transacted business in this District; (b) maintained
21   continuous and systematic contacts in this District prior to and during the Class
22   Period; or (c) purposefully availed itself of the benefits of doing business in this
23   District. Accordingly, Defendants maintain minimum contacts with this District
24   sufficient to subject them to service of process and due process of law requirements.
25                                         PARTIES
26         16.     Plaintiff Lorenzo Colucci is a citizen of Illinois. Mr. Colucci purchased
27   Starkey Water during the Class Period (as defined below). In purchasing Starkey
28   Water, Mr. Colucci relied on Whole Foods’ reputation and long-running multi-
                                               -6-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 8 of 22 PageID #:1




 1   media campaign for sourcing and selling safe, wholesome, and healthy products.
 2   He was deceived by Whole Foods in that he was led to believe and did believe that
 3   he was obtaining water of the highest quality, safety, and purity. Mr. Colucci is a
 4   stage 4 cancer survivor who is keenly aware of the dangers of carcinogens, and
 5   shops carefully to avoid products that contain them. Had he known the water
 6   contained arsenic in much higher amounts than other commercially available
 7   brands, he would not have purchased it. He suffered an ascertainable loss and
 8   monetary damages as a result of Whole Foods’ unlawful conduct alleged herein.
 9   Plaintiff Lorenzo Colucci will purchase bottled water in the future, and he would
10   purchase Starkey Water if it were possible to determine prior to purchase that the
11   water contained only the identified beneficial minerals and no arsenic. Plaintiff
12   Lorenzo Colucci regularly shops at Whole Foods, where Starkey Water is sold, but
13   has been unable to determine whether it continues to contain arsenic.
14         17.   Plaintiff Vienna Colucci is a citizen of Illinois. Ms. Colucci purchased
15   Starkey Water during the Class Period (as defined below). In purchasing Starkey
16   Water, Ms. Colucci relied on Whole Foods’ reputation and long-running multi-
17   media campaign for sourcing and selling safe, wholesome, and healthy products.
18   She was deceived by Whole Foods in that she was led to believe and did believe that
19   she was obtaining water of the highest quality, safety, and purity. Ms. Colucci, like
20   her brother, plaintiff Lorenzo Colucci, is keenly aware of the dangers of
21   carcinogens. Had she known the water contained arsenic in much higher amounts
22   than other commercially available brands, she would not have purchased it. She
23   suffered an ascertainable loss and monetary damages as a result of Whole Foods’
24   unlawful conduct alleged herein. Plaintiff Vienna Colucci will purchase bottled
25   water in the future, and she would purchase Starkey Water if it were possible to
26   determine prior to purchase that the water contained only the identified beneficial
27   minerals and no arsenic.     Indeed, Plaintiff Vienna Colucci regularly gets her
28
                                             -7-
                                   CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 9 of 22 PageID #:1




 1   groceries from Whole Food, where Starkey Water is sold, but has been unable to
 2   determine whether it continues to contain arsenic.
 3                              FACTUAL ALLEGATIONS
 4         18.    The demand for bottled water continues to grow in the United States
 5   largely because manufacturers promote their product as free of contaminants
 6   commonly found in the public water supply. This resonates with health-conscious
 7   consumers, particularly in the wake of the Flint, Michigan highly publicized water
 8   scandal and, more recently, the Newark, New Jersey lead filter failure. When
 9   Whole Foods introduced Starkey bottled water at a 2015 investor event, company
10   executives heralded the product’s purity and healthfulness. “It naturally flows out
11   of the ground,” chief operating officer A.C. Gallo said about the company’s spring
12   in Council, Idaho, according to a published transcript on its website. “We built,
13   actually, a spring house over it so we can let the water go down to the bottling plant.
14   It’s amazingly pristine water.” (Emphasis added).
15         19.    Trade organizations like the International Bottled Water Association
16   also work hard to reinforce in the public mind that bottled water is a safe alternative
17   to public water by informing consumers that:
18         Once the water enters the bottled water plant several processes are
           employed to ensure that it meets the U.S. Food and Drug
19         Administration (FDA) purified water standard. These treatments can
           include utilizing a multi-barrier approach. Measures in a multi-
20         barrier approach may include one or more of the following: reverse
           osmosis, distillation, micro-filtration, carbon filtration, ozonation,
21         and ultraviolet (UV) light. The finished water product is then placed
           in a sealed bottle under sanitary conditions and sold to the consumer.
22         Moreover, the water from public water systems is often compromised
           after emergency situations or natural disasters (e.g., hurricanes, floods,
23         tornados, fires, or boil alerts). During these times, bottled water is a
           necessary and reliable alternative to deliver clean, safe drinking
24         water.10
25

26
     10
27      Bottled Water Vs. Tap Water, International Bottled Water Association, available
     at:       https://www.bottledwater.org/health/bottled-water-vs-tap-water (emphasis
28   added).
                                              -8-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 10 of 22 PageID #:1




 1         20. Whole Foods has indoctrinated consumers, including Plaintiffs, through
 2   decades of multi-media advertising that it only offers the highest quality, safest, and
 3   most nutritious products to its customers. Indeed, Whole Foods makes it known that
 4   it bans from its stores products with ingredients that do not meet its stringent quality
 5   standards.              (https://assets.wholefoodsmarket.com/www/products/quality-
 6   standards/Unacceptable_Ingredients_for_Food_031519.pdf).          Because of its high
 7   quality standards, Whole Foods prices its products, including Starkey Water, at a
 8   premium earning it the moniker “Whole Paycheck”.             And because consumers
 9   believe Starkey Water, and all Whole Foods products, are healthy and free of
10   harmful contaminants, they are willing to pay a premium for it.
11         21.    Specifically, Whole Foods represents that:
12                (a)    Its “Quality Standards” reflect “Standards that aren’t standard
13         anywhere else”; 11
14                (b)   That it maintains “the strictest quality standards in the
15         industry…”12
16                (b)   Whole Foods’ “team members” make sure to “carefully vet our
17         products to make sure they meet our high standards by researching
18         ingredients, reading labels and auditing sourcing practices…”;13
19                (c)    Under a heading “Our Purpose”, Whole Foods states “We’re a
20         purpose-driven company that aims to set the standards of excellence for food
21         retailers. Quality is a state of mind at Whole Foods Market.”;14
22                (d)    Thus, “We Sell The Highest Quality Natural and Organic
23         Foods”;15
24

25
     11
        https://www.wholefoodsmarket.com/quality-standards.
26   12
        https://www.wholefoodsmarket.com/company-info.
     13
27      Id.
     14
        Id.
28   15
        https://www.wholefoodsmarket.com/mission-values/core-values
                                               -9-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 11 of 22 PageID #:1




 1                (e)    As to Starkey Water, consistent with Whole Foods’ marketing
 2         message, its back label assures that its “purity has been protected for 11,000
 3         years”, it “gushes forth…with beneficial minerals…” (Exhibit A), and Whole
 4         Foods further represents that Starkey Water “pass[es] through ultraviolet light
 5         to keep it clean and pure” “making it some of the purest and most pristine
 6         water available in the U.S.” https://www.amazon.com/Starkey-Spring-Water-
 7         Glass-1000/dp/B078ZM67ZR.
 8         22.    But in 2016 an FDA spot check found arsenic levels in Starkey Water
 9   far above federal limits, sparking a recall. Since then, Starkey Water has come close
10   to the line of illegality, or has crossed that line as to a significant number of bottles,
11   according to tests run by Consumer Reports in or about April 2019 (3 samples of
12   Starkey Water purchased in March 2019 ranged from 9.48 to 9.86 ppb of arsenic; a
13   fourth registered 10.1 ppb, just above the federal limit of 10 ppb), and the Center for
14   Environmental Health in or about June 2019 (finding arsenic levels requiring a
15   health warning under Proposition 65).
16         23.    Regardless of whether buyers of Starkey Water are ingesting legal or
17   illegal arsenic levels, the fact that they are ingesting any amount of arsenic means
18   the water never meets the quality and safety standards Whole Foods has
19   indoctrinated consumers to expect. Nor is Starkey Water the “highest quality” water
20   subject to “the strictest quality standards in the industry”. By claiming to “set the
21   standards of excellence for food retailers,” to “carefully vet our products to make
22   sure that they meet our high standards by researching ingredients”, and, by banning
23   products with ingredients that do not meet its stringent quality standards, Whole
24   Foods “highest quality” assurance is far from puffery – it is a demonstrably false
25   and misleading statement of fact. When Consumer Reports independently tested
26   130 brands of bottled water, only 11 brands had detectable levels of arsenic with
27   Starkey Water testing second highest. “Arsenic in Some Bottled Water Brands at
28
                                               -10-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 12 of 22 PageID #:1




 1   Unsafe Levels, Consumer Reports Says.”16 The brand that came in highest has been
 2   recalled from the market in the wake of these revelations.
 3         24.    Further, Whole Foods’ failure to disclose arsenic among the identified
 4   contents on the label is a material misleading omission. Arsenic is a poison that in
 5   large doses kills and in small doses can cause cancer and a number of other serious
 6   health problems, which is why it is filtered out so thoroughly that it does not appear
 7   in discernible levels in tap water, or in water marketed by Whole Foods’
 8   competitors. For example, arsenic has been shown to:
 9                (a)   Damage the Heart: CNN reported on May 7, 2019: “Young
10         adults free of diabetes and cardiovascular disease developed heart damage
11         after only five years of exposure to low-to-moderate levels of arsenic
12         commonly found in groundwater.”            More recently, a study published in
13         Circulation: Cardiovascular Imaging, an American Heart Association Journal
14         found that “[l]ow-level arsenic exposure is associated with a disproportionate
15         growth of the heart independent of hypertension and other traditional risk
16         factors”. And, “[t]he higher the arsenic content in drinking water, the greater
17         the damage to the heart.”
18                (b)   Cause Cancer:         The International Agency for Research on
19         Cancer (IARC), part of the World Health Organization (WHO),
20         classifies arsenic and inorganic    arsenic   compounds as   “carcinogenic    to
21         humans.”     This is based on sufficient evidence in humans that these
22         compounds can cause lung cancer, bladder cancer and skin cancer.
23                (c)   Lead to Kidney Disease: Arsenic exposure can lead to chronic
24         kidney disease and kidney fibrosis. Numerous scientific studies have shown
25         that arsenic exposure led to various forms of renal dysfunction. Normally
26         after an acute kidney injury, kidney cells regrow to recover the organ’s
27
     16
28        Available at https://www.consumerreports.org/water-quality/arsenic-in-some-
     bottled-water-brands-at-unsafe-levels/.
                                               -11-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 13 of 22 PageID #:1




 1         function. However, chronic exposure to toxicants, like arsenic, injures the
 2         kidneys repeatedly and leads to the development of chronic kidney disease, an
 3         irreversible condition for which there is no current treatment. Worse still,
 4         chronic kidney disease is progressive and leads to kidney failure.
 5                (d)    Increase the Risk of Diabetes: Science Daily reported in 2018
 6         that chronic exposure to arsenic interferes with insulin secretion in the
 7         pancreas, which may increase the risk of diabetes. It drew on research
 8         published in the American Journal of Physiology -- Regulatory, Integrative
 9         and Comparative Physiology.
10         25.    In addition to these and several other serious health consequences
11   caused by arsenic ingestion, it can also induce stomach pain, vomiting, and diarrhea.
12         26.    Moreover, because “it is a carcinogen, there is no completely ‘safe’
13   level of arsenic” according to Erik Olson, a drinking water expert at the National
14   Resources Defense Council. This is particularly true as to children, who because of
15   their smaller size and greater consumption of water relative to their size, are subject
16   to adverse health effects at low levels of arsenic ingestion.
17         27.    For example, a 2014 study co-authored by Joseph Graziano, Ph.D., a
18   professor of environmental health sciences at Columbia University’s Mailman
19   School of Public Health and professor of pharmacology at Columbia’s medical
20   school found that an arsenic level of 5 ppb or greater in a child’s household water
21   supply was associated with a 5- to 6-point reduction in IQ compared with those
22   whose exposure to arsenic levels was below 5 ppb.
23         28.    Regular exposure to small amounts of arsenic can also harm adults. A
24   2017 study published in the journal Environmental Research found a relationship
25   between exposure to arsenic levels starting around 2 ppb and prostate cancer among
26   men in Iowa, prompting the authors to suggest that the 10 ppb arsenic limit may
27   “not be protective for human health.”
28
                                              -12-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 14 of 22 PageID #:1




 1         29.    And public health officials in New Hampshire, in explaining their
 2   pending proposal to lower the state’s cutoff for arsenic in tap water, cited research
 3   that identified health problems that appear at levels below 10 ppb, including “lung,
 4   bladder and skin cancer; cardiovascular disease; adverse birth outcomes; illnesses in
 5   infants; and reduced IQ.”
 6         30.    Tellingly, the EPA sets its “maximum contaminant level goal” for
 7   arsenic in water—the level below which there is no known or expected risk to
 8   health—at zero.
 9         31.    The ill-effects from arsenic are exacerbated because it has a half-life of
10   3 to 5 days. Most consumers of bottled water consume at least 1 bottle of water per
11   day with many drinking more than 1 bottle of water each day, such that the
12   cumulative amount of arsenic in the body at any period of time from Starkey Water
13   likely exceeds the per bottle arsenic levels.
14         32.    Whole Foods claims it recently conducted its own tests on Starkey
15   Water and found the water to contain less than 10 ppb of arsenic. Less than 10 ppb
16   is not zero, which is what consumers expect as a result of Whole Foods’ name and
17   multi-media campaign. Further, water tests can vary from bottle to bottle according
18   to National Resources Defense Council’s Erik Olson. Case in point: Whole Foods’
19   2016 water quality report listed Starkey Water’s average arsenic level at 9 ppb, but
20   records show on December 15 of that year, Whole Foods issued a recall after 11.7
21   ppb of arsenic was detected in a water sample by Florida regulators. Three weeks
22   later, a second recall was issued after 12 ppb of arsenic was detected in another
23   sample.
24         33.    Whole Foods could, but has chosen not to, use available treatment
25   processes to remove the arsenic from Starkey Water to ensure it meets the standards
26   that consumers have come to expect from Whole Foods’ products and rely upon in
27   purchasing Starkey Water.
28
                                               -13-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 15 of 22 PageID #:1




 1         34.    Because Plaintiffs and Class members paid for the highest quality
 2   bottled water free of contaminants and received water with a high amount of arsenic
 3   poison in it (much higher than tap water and similar brands), they are entitled to a
 4   full refund. But for Whole Foods’ name and multi-media campaign representing it
 5   only sells products of the highest quality, safety, and purity; and failure to identify
 6   arsenic in the listed contents, Plaintiffs and Class members would not have
 7   purchased Starkey Water as they had many other arsenic-free bottled water options
 8   available to them. They certainly would not have paid a premium price for it,
 9   particularly because most tap water contains less arsenic than Starkey Water and
10   most other arsenic-free bottled water is materially less expensive.
11         35.    For the foregoing reasons, Plaintiffs bring this class action for actual
12   and punitive damages, declaratory and injunctive relief, and corrective advertising.
13                           CLASS ACTION ALLEGATIONS
14         36.    Plaintiffs bring this action on behalf of themselves and all other
15   similarly situated consumers pursuant to Rules 23(a), (b)(2), and (b)(3) of the
16   Federal Rules of Civil Procedure and seek certification of the following Class:
17         Multi-State Class
18         All citizens of the Multi-State Class states who, within the applicable
           statute of limitations period until the date notice is disseminated,
19         purchased Starkey Water at Whole Foods in Florida, Illinois,
           Massachusetts, Michigan, Minnesota, Missouri, New Jersey, New
20         York, and Washington.17
21         Excluded from this Class are Defendants and their officers, directors,
           employees, and those who purchased Starkey Water for the purpose of
22         resale.
23

24

25
     17
        The States in the Multi-State Class are limited to those States with similar
     consumer fraud laws as applied to the facts of this case: Florida (Fla. Stat. §501.201,
26   et seq.); Illinois (815 Ill. Comp. Stat. 502/1, et seq.); Massachusetts (Mass. Gen.
     Laws Ch. 93A, et seq.); Michigan (Mich. Comp. Laws §445.901, et seq.);
27   Minnesota (Minn. Stat. §325F.67, et seq.); Missouri (Mo. Rev. Stat. 010, et seq.);
     New Jersey (N.J. Stat. §56:8-1, et seq.); New York (N.Y. Gen. Bus. Law §349, et
28   seq.); and Washington (Wash. Rev. Code §19.86.010, et seq.). These statutes are
     referred to as “Similar Consumer Fraud Statutes.”
                                              -14-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 16 of 22 PageID #:1




 1         In the alternative to a Multi-State Class, Plaintiffs seek certification of the
 2   following Illinois-Only Class:
 3         Illinois-Only Class
 4         All Illinois citizens who, within the applicable statute of limitations
           period until the date notice is disseminated, purchased Starkey Water at
 5         Whole Foods in Illinois.
 6         Excluded from this Class are Defendants and their officers, directors,
           employees, and those who purchased Starkey Water for the purpose of
 7         resale.
 8         37.    Numerosity. The members of the Classes are so numerous that joinder
 9   of all members is impracticable.       Plaintiffs are informed and believe that the
10   proposed Classes contain thousands of purchasers of Starkey Water who have been
11   damaged by Defendants’ conduct as alleged herein. The precise number of Class
12   members is unknown to Plaintiffs.
13         38.    Existence and Predominance of Common Questions of Law and
14   Fact. This action involves common questions of law and fact, which predominate
15   over any questions affecting individual Class members. These common legal and
16   factual questions include, but are not limited to, the following:
17                a.     Whether Whole Foods’ alleged conduct is unlawful or unfair;
18                b.     Whether the alleged conduct constitutes violations of the laws
19         asserted;
20                c.     Whether Whole Foods engaged in misleading and/or deceptive
21         advertising; and
22                d.     Whether Plaintiffs and Class members are entitled to appropriate
23         remedies, including restitution, damages, corrective advertising, and
24         injunctive relief.
25         39.    Typicality. Plaintiffs’ claims are typical of the Class members’ claims
26   because, inter alia, all Class members were injured through the uniform misconduct
27   described above. Plaintiffs are also advancing the same claims and legal theories on
28   behalf of themselves and all Class members.
                                              -15-
                                      CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 17 of 22 PageID #:1




 1            40.   Adequacy of Representation. Plaintiffs will fairly and adequately
 2   protect the interests of Class members. Plaintiffs have retained counsel experienced
 3   in complex consumer class action litigation, and Plaintiffs intend to prosecute this
 4   action vigorously. Plaintiffs have no adverse or antagonistic interests to those of the
 5   Class.
 6            41.   Superiority. A class action is superior to all other available means for
 7   the fair and efficient adjudication of this controversy.       The damages or other
 8   financial detriment suffered by individual Class members is relatively small
 9   compared to the burden and expense that would be entailed by individual litigation
10   of their claims against Whole Foods. It would thus be virtually impossible for
11   members of the Class, on an individual basis, to obtain effective redress for the
12   wrongs done to them. Furthermore, even if Class members could afford such
13   individualized litigation, the court system could not. Individualized litigation would
14   create the danger of inconsistent or contradictory judgments arising from the same
15   set of facts. Individualized litigation would also increase the delay and expense to
16   all parties and the court system from the issues raised by this action. By contrast,
17   the class action device provides the benefits of adjudication of these issues in a
18   single proceeding, economies of scale, and comprehensive supervision by a single
19   court, and presents no unusual management difficulties under the circumstances
20   here.
21            42.   Plaintiffs seek preliminary and permanent injunctive and equitable
22   relief on behalf of the entire Class, on grounds generally applicable to the entire
23   Class, to enjoin and prevent Whole Foods from engaging in the acts described.
24            43.   Unless a Class is certified, Whole Foods will retain monies received as
25   a result of their misconduct that were taken from Plaintiffs and Class members.
26            44.   Unless an injunction is issued, Whole Foods will continue to commit
27   the violations alleged, and the members of the Classes and the general public will
28   continue to be deceived.
                                               -16-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 18 of 22 PageID #:1




 1                                        COUNT I
                        Violations of the Illinois Consumer Fraud
 2                       and Deceptive Business Practices Act, -
         815 Ill. Comp. Stat. 501/1, et seq. and Similar Consumer Fraud Statutes,
 3                                      supra note 17
                    (On Behalf of the Multi-State or Illinois-Only Class)
 4
           45.    Plaintiffs repeat and incorporate by reference the allegations contained
 5
     in the paragraphs above as if fully set forth herein.
 6
           46.    Plaintiffs bring this claim individually and on behalf of the Multi-State
 7
     or Illinois-Only Classes.
 8
           47.    The conduct described in this Complaint constitutes a violation of the
 9
     Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat.
10
     505/1, et seq. (“ICFA”) and the Similar Consumer Fraud Statutes.
11
           48.    Whole Foods engaged in a deceptive acts or practices in violation of
12
     Section 2 of ICFA by representing to Plaintiffs and Class members through
13
     advertising and otherwise that Whole Foods products are of a quality and safety
14
     level found nowhere else, and that Starkey Water contains only the “beneficial
15
     minerals” referenced on the Starkey Water label.
16
           49.    Whole Foods engaged in unfair practices in violation of Section 2 of
17
     ICFA by representing to Plaintiffs and Class members through advertising and
18
     otherwise that Whole Foods products are of a quality and safety level found
19
     nowhere else, and that Starkey Water contains only the “beneficial minerals”
20
     referenced on the Starkey Water label.
21
           50.    Whole Foods intended for Plaintiffs and Class members to rely on and
22
     accept as true these advertisements and representations and the material arsenic
23
     omission in deciding whether to purchase Starkey Water.
24
           51.    Whole Foods’ misrepresentations and material omission were likely to
25
     deceive Plaintiffs and Illinois consumers, or were unfair to them.
26

27

28
                                               -17-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 19 of 22 PageID #:1




 1         52.    Whole Foods’ false and/or unfair claims and other unfair and deceptive
 2   conduct was likely to cause Plaintiffs and Illinois consumers to purchase Starkey
 3   Water.
 4         53.    Whole Foods’ misrepresentations and material omission repeatedly
 5   occurred in Whole Foods’ trade or business and were capable of deceiving a
 6   substantial portion of the consuming public.
 7         54.    If Plaintiffs and the Class members had known Starkey water was much
 8   more highly infused with arsenic than competing brands and was not as wholesome,
 9   healthy, and safe as Defendant represented, they would never have purchased
10   Starkey Water.
11         55.    As a result of Whole Foods’ conduct, Plaintiffs and the Class members
12   have suffered actual damages in that they have purchased a product that they would
13   never have purchased had they known the truth.
14         56.    As a direct and proximate result of the deceptive, misleading, unfair,
15   and unconscionable practices of Whole Foods set forth above, Plaintiffs and the
16   Class members are entitled to actual damages, compensatory damages, penalties,
17   attorney fees, and costs, as set forth in the Section 10a of the ICFA.
18         57.    Whole Foods’ deceptive, misleading, unfair, and unconscionable
19   practices set forth above were done willfully, wantonly, and maliciously entitling
20   Plaintiffs and the Class members to an award of punitive damages.
21                             DEMAND FOR JURY TRIAL
22         Plaintiffs demand a trial by jury on all claims for which a jury is available.
23                                 PRAYER FOR RELIEF
24         WHEREFORE, Plaintiffs, on behalf of themselves and Class members,
25   demand judgment against Whole Foods and requests the entry of:
26                a.     An order certifying a Class as requested herein;
27                b.     An order declaring that the conduct complained of herein
28                       violates the laws asserted;
                                              -18-
                                     CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 20 of 22 PageID #:1




 1                c.    An order requiring Whole Foods to undertake corrective action,
 2                      and enjoining Whole Foods’ conduct;
 3                d.    An order awarding restitution and disgorgement of Whole
 4                      Foods’ revenues to Plaintiffs and the proposed Class members;
 5                e.    An order awarding damages, including punitive damages, as
 6                      appropriate;
 7                f.    An order awarding attorneys’ fees and costs; and
 8                g.    An order providing such other and further relief as this Court
 9                      may deem just, equitable, or proper.
10

11   Dated: December 20, 2019
12                                     BONNETT, FAIRBOURN, FRIEDMAN
                                       & BALINT, P.C.
13

14                                     s/Elaine A. Ryan
                                       ELAINE A. RYAN (6318750)
15                                     CARRIE A. LALIBERTE (To Be Admitted
16                                     Pro Hac Vice)
                                       2325 E. Camelback Rd. Suite 300
17                                     Phoenix, AZ 85016
18                                     eryan@bffb.com
                                       claliberte@bffb.com
19                                     Telephone: (602) 274-1100
20
                                       BONNETT, FAIRBOURN, FRIEDMAN
21                                     & BALINT, P.C.
22                                     NADA DJORDJEVIC (6277380)
                                       922 Davis St.
23                                     Evanston, IL 60201
24                                     ndjordjevic@bffb.com
                                       Telephone: (602) 274-1100
25

26                                     BONNETT, FAIRBOURN, FRIEDMAN
                                       & BALINT, P.C.
27                                     Patricia N. Syverson (To Be Admitted
28                                     Pro Hac Vice)
                                             -19-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 21 of 22 PageID #:1




 1                                   Manfred P. Muecke (To Be Admitted
 2                                   Pro Hac Vice)
                                     600 W. Broadway, Suite 900
 3                                   San Diego, California 92101
 4                                   psyverson@bffb.com
                                     mmuecke@bffb.com
 5                                   Telephone: (619) 798-4593
 6
                                     THE PASKOWITZ LAW FIRM P.C.
 7                                   Laurence D. Paskowitz (To Be Admitted
 8                                   Pro Hac Vice)
                                     208 East 51st Street, Suite 380
 9                                   New York, NY 10022
10                                   212-685-0969
                                     lpaskowitz@pasklaw.com
11

12                                   ROY JACOBS & ASSOCIATES
                                     Roy L. Jacobs (To Be Admitted
13                                   Pro Hac Vice)
14                                   420 Lexington Avenue, Suite 2440
                                     New York, NY 10170
15                                   212-867-1156
16                                   rjacobs@jacobsclasslaw.com
17                                   LAW OFFICES OF DAVID N. LAKE,
18                                   A Professional Corporation
                                     David N. Lake (To Be Admitted
19                                   Pro Hac Vice)
20                                   16130 Ventura Boulevard, Suite 650
                                     Encino, California 91436
21                                   (818) 788-5100
22                                   david@lakelawpc.com
23                                   Attorneys for Plaintiffs
24

25

26

27

28
                                             -20-
                                    CLASS ACTION COMPLAINT
     Case: 1:19-cv-08379 Document #: 1 Filed: 12/20/19 Page 22 of 22 PageID #:1




 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 20, 2019, I electronically filed the
 3
      foregoing with the Clerk of the Court using the CM/ECF system which will send
 4
      notification of such filing to the e-mail addresses denoted on the Electronic mail
 5
      notice list.
 6
            I certify under penalty of perjury that the foregoing is true and correct.
 7
      Executed this 20th day of December 2019.
 8

 9
                                           s/Elaine A. Ryan
10                                         Elaine A. Ryan
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -21-
                                    CLASS ACTION COMPLAINT
